Citation Nr: 1448504	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  13-03 280A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for ischemic heart disease.

5.  Entitlement to a rating in excess of 10 percent for a left knee disability.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to September 1965 (and died in April 2014).  This case Is before the Board of Veterans' Appeal (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In October 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

[At the hearing the appellant was represented by an attorney (David Huffman) who is no longer authorized to represent veterans before VA.  The matter of service connection for ischemic heart disease was not addressed at the hearing, because although the Veteran had initiated an appeal in the matter, the record available for the Board's review at the time did not reflect the pending appeal.]  


FINDING OF FACT

According to notice from the Social Security Administration (SSA), the Veteran died in April 2014, before the Board promulgated a decision on the issues on appeal. 


CONCLUSION OF LAW

Due to the death of the appellant/Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal seeking service connection for bilateral hearing loss, tinnitus, a psychiatric disorder, and ischemic heart disease, and a rating in excess of 10 percent for a knee disability at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2014, before the Board promulgated a decision in this appeal, the Board received notification from SSA that the Veteran died in April 2014.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the SSA as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal seeking service connection for bilateral hearing loss, tinnitus, a psychiatric disorder and ischemic heart disease, and a rating in excess of 10 percent for a knee disability. 

As a matter of law the Veteran's appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


ORDER

The appeal seeking service connection for bilateral hearing loss, tinnitus, a psychiatric disorder and ischemic heart disease, and a rating in excess of 10 percent for a left knee disability is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


